ORDER

PER CURIAM.
AND NOW, this 9th day of October, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 30, 2003, the Motion to Impose Retroactive Discipline and response thereto, the Motion to Impose Retroactive Discipline is granted, and it is hereby
ORDERED that Dan W. Susi be and he is suspended from the Bar of this Commonwealth for a period of five years, retroactive to July 9, 2003, and he shall comply with all the provisions of Rule 217, Pa. R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa. R.D.E.
Mr. Justice Nigro dissents and would adopt the Disciplinary Board’s recommendation to suspend respondent for a period of three years.